Citation Nr: 1512016	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in St. Paul, Minnesota



THE ISSUE

Termination of death pension benefits due to excess of countable income effective October 1, 2011.  



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  The Veteran died in August 2011. The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination by the VA ROIC in St. Paul, Minnesota, which denied the appellant's claim for dependency and indemnity compensation (DIC) and accrued benefits, and granted death pension benefits effective August 1, 2011; however, effective October 1, 2011, death pension benefits were terminated because the evidence showed that the appellant's countable income effective October 1, 2011 exceeded the maximum annual death pension limit set by law.


FINDING OF FACT

The appellant's countable income exceeds the maximum annual pension rate (MAPR) payable to a surviving spouse with three dependents.


CONCLUSION OF LAW

Termination of VA death pension benefits was proper.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b).  Here, because the application of the law to the undisputed facts regarding the appellant's income is dispositive of the claim, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

Death pension is available to the "surviving spouse" of a Veteran because of a nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2014).

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2014).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23 (2014).  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. 
§§ 3.3, 3.23(b) (2014).  Fractions of dollars will be disregarded in computing annual income.  See 38 C.F.R. § 3.271(h) (2014).  The MAPR for 2009/2010 for a surviving spouse with three dependent children was $14,425.00 ($10,385 is MAPR with one dependent child plus $2,020.00 for each additional child).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); 
38 C.F.R. § 3.271(a) (2014).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

The types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718 (2014); survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  See 38 C.F.R. § 3.272 (2014).  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2014).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. 
§ 3.271(a)(1) (2014).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  See 38 C.F.R. § 3.271(a)(3) (2014).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  See 38 C.F.R. § 3.273(c) (2014).

Income is counted toward the calendar year in which it is received.  See 38 C.F.R. § 3.260(a) (2014).  A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260(d) (2014).  Thus, the Appellant's eligibility will be judged on a proportionate income basis.
For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  See 38 C.F.R. § 3.273(a) (2014).  In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. 
§ 3.273(b)(1) (2014).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2) (2014).

VA terminated the appellant's death pension benefits, effective October 1, 2011, because the appellant's countable income exceeded the maximum amount allowed by law.  The appellant contends that she is entitled to death pension benefits because she needs the money, and that SSA income should not count towards countable income in death pension calculation.  .

The appellant is a surviving spouse with three dependent children.  SSA records reflect that the appellant began receiving monthly payments of $668.00 for herself and each of her three dependents, for a total amount of $2,672 per month, or calculated as $32,064 per year, from the SSA prior to December 2011.  The evidence does not show any additional income or medical expenses.

As the appellant is a surviving spouse with three dependents, the MAPR is $14,425.00 a year.  As explained above, the evidence reveals that the appellant's total annual income is $32,064 and no medical expenses were reported.  Even when using the Veteran's last expenses of $1,663.00 when adjusting the benefits (figure was reported by appellant), the countable income still exceeds the MAPR of $14,425.00 a year.

The appellant has not asserted that these figures are incorrect; she argues that SSA benefits should not be counted as income in this calculation.  However, SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore it is included as countable income.

The Board is sympathetic to the appellant's arguments; however, payment of death pension requires that the appellant's countable income is less than the annual MAPR rate determined by law.  VA is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c).  Here, the countable income was in excess of the applicable pension rate for death pension, and the regulations include SSA benefits as countable income in this calculation.  As such, the appellant's countable income exceeded applicable MAPR rates and termination of death benefits, effective October 1, 2011, was proper.


ORDER

The termination of death pension benefits based on excess income on October 1, 2011 was proper.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


